DETAILED ACTION
	Acknowledgment and entry of the Amendment submitted on 2/12/21 is made.  
	Claims 13-20 are under examination.
Claims 1-12 and 22-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  
Claim Objections
1.	Claims 13, 15, 19 and 20 are objected to because of the following informalities:  the new limitations are in an intelligible typeface.  The new limitations appear blurry and are difficult to read.  Appropriate correction is required.

Claim Rejections - 35 USC § 112-2nd paragraph
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 is also vague and indefinite because it involves detecting antibodies by using at least one antigen ‘prepared from pleomorphic round bodies of at least on Borrelia afzelii or B.garinii.  The antigen bound to the support is critical to the invention yet the metes and bounds of this antigen cannot be readily understood.  This 
	Claim 19 is vague and confusing for use of the term ‘part of a lysate of pleomorphic bodies’.  Which ‘part’ of the lysate does this refer to?  How is the part of the lysate obtained?  Is it separated in some manner? Appropriate clarification and/or correction is required.
	Claim 20 is vague and confusing because it recites ‘according to claim 13 comprising a preceding step of culturing’.  Preceding step to which step?  The metes and bounds of this wording cannot be understood.  Appropriate clarification and/or correction is required.
	Applicants recite the amendments to the claim better define the claimed subject matter and obviate the former 112, second rejections.  This has been fully and carefully considered but is not deemed persuasive for the reason set forth above.
New grounds of rejection:
The amendment to the claims necessitated the new grounds of rejection.  Applicants have amended the claims to recite that the antigens are prepared from B.afzelii or B.garinii. They state that these antigens from these species were not previously used in detection methods.  Applicants’ arguments are rendered moot due to the new grounds of rejection:
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vojdani et al (US Patent No. 7,390,626) and McManus et al (Adv Integr Med. 2(3): 81-89. August 2015), in view of [all subsequent references provided by Applicants] Merilainen et al (Microbes and Infection. April 2016. 18(7): 484-495), Merilainen ("Characterization and Immunological Aspects of Borrelia Burgdorferi Pleomorphic Round Bodies" JYVASKYLA STUDIES IN BIOLOGICAL AND ENVIRONMENTAL SCIENCE, ISBN: 978-951-39-6335, 23 October 2015, pages 1-122), Merilanien et al (Microbiology. March 2015. 161: 516-527) and Miklossy et al (J. Neuroinflammation. 2008. 5: 1-18) and further in view of
'Borrelia+ VIsE IgG ELISA", IBL International Gmbh, Instructions for Use, Version 2014-06, published on 1 June 2014, jp. 1-7 (submitted by Applicants).
	Vojdani et al teach ELISA, Western Blot, and a peptide-based ELISA were applied to clinical specimens from patients with clinical symptoms of tick borne diseases, including Lyme disease. Peptides from different components of Borrelia during different cycles, including peptides from outer surface protein, leukocyte function . afzelii, B. garinii) were used.  See also claim 2 which specifically recites detecting antibodies from B.garinii and B.afzelii.
	McManus et al teaches that borreliosis has the highest incidence of any tick borne bacterial infection in USA, Europe and Africa. Borrelia can cause Lyme disease (B. burgdorferi sensu stricto (Bbss)), Lyme Borreliosis (B. burgdorferi senso lato group e.g. B. garinii, B. afzelii and Bbss) and relapsing fever (e.g. B. hermsii, B. parkeri, B. miyamotoi).  McManus specifically recites that Borrelia is a pleomorphic bacterium (exists as spirochaetal, L- and cyst form), with a very slow replication rate (12–24 h in vitro) [21]. Borrelia can employ multiple methods of antigenic variation of its outer surface proteins to evade immune detection.  McManus teaches the use many different solid phase immunoassays to detect antibodies from the different species and pleomorphic Borrelia bacteria.
	Although Vojdani et al and McManus et al both do teach the use of antigens from B.afzelli ad B.garnii for detecting antibodies and that Borrelia is a pleomorphic bacterium, they do not specifically recite antigens prepared from pleomorphic round bodies or lysates of the round bodies.  However, it appears that some of the proteins isolated by the primary references would still be present on the round bodies and in the lysates, see for instance the instant specification, which teaches that VlsE is a major antigen in all three subspecies as wells as in round species and crude lysates from round bodies and from spirochetes share a majority of antigens (see instant application, 
	Merilainen et al (April 2016) teaches that spirochetes and round bodies of Borrelia burgdorferi present different protein profiles and antigenicity.  See abstract. The reference further discloses that blots were prepared making use of whole lysates from spirochetes and round bodies.  The reference discloses whole lysates immobilized on nitrocellulose membranes (see section 2.7 “Western Blot”).  Additionally, Merilainen et al conclude that it is important to use the round bodies the diagnosis of Lyme disease, see page 493, right hand column, first paragraph.  Although diagnosis is not specifically carried out, it is noted that it is clearly stated that diagnosis could be carried out making use of antibodies from round bodies.
	Merilainen (Oct. 2015) focuses on the characterization and immune reactions initiated by spherical round body forms of B.burgdorferi.  It is taught that different culture conditions, including the presence human serum, induced pleomorphic forms.  It is taught that ELISA experiments (solid support/sandwich immunoassays) indicate that incorporation of round bodies improve sensitivity of Lyme diagnosis and these round bodies are good diagnostic candidate agents.  Page 107, in particular, discloses a method of detecting antibodies with the use of the solid support as described in the instant claims.  Merilainen et al (March 2015) recite that the different pleomorphic variants of Borrelia were distinguishable with unique biochemical signatures and should be taken into consideration as being clinically relevant for the development of novel diagnostics.  See abstract.
is essential for the diagnosis and the treatment as they occur in the absence of the typical spiral Borrelia form.  See abstract.  It is noted that the Merilainen references teach that round bodies by definition have included cysts.  See, for example, page 517, column 1, first full paragraph of Merilainen.
	The prior art long has long taught detecting antibodies to tick-borne microbes/antibodies in biological samples. Vojdani et al specifically teaches antibodies to tick borne antigens from B.afzelli and B.garnii.  The most established Borrelia burgdorferi genospecies in Europe are B. garinii, B. afzelii and to a lesser extent B. burgdorferi sensu stricto that is predominant in USA.  See McManus et al. The instant claims recite that the antigens comprise at least one antigen from a pleomorphic round body of any species of Borrelia, including antigens prepared from lysates or parts of lysates of round bodies.  The Merilainen references and Miklossy all teach that the inclusion of round body antigens in detection of tick-born disease is essential.  Vojdani and McManus show that the immunoassay format for detection of tick-borne pathogens and solid supports was very well known in the prior art. VlsE is a major antigen in all three subspecies as wells as in round species and crude lysates from round bodies and from spirochetes share a majority of antigens (see instant application, e.g., Figure 7).   As shown in the, IBL International Gmbh, Instructions for Use, ELISAs using VlsE for detecting antibodies were well known.  The instant claims allow for any single antigen that is found in a round body from B.garinii or B.azfelii to be used in the claimed round bound/pleomorphic antigens from an species of Borrelia, including B.afzelii and B.garinii.

Prior art not presently relied upon:

Jin et al US 20140274925 A1   
Jin et al teaches solid support detection of antigens from different species of Borrelia, including B.afzelii and B.garnii.  Antigen VlsE is specifically recited and is an antigen found in round bodies.

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/8/21